NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1, 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat exchanger having a plurality of heat transfer tubes for heat exchange between refrigerant flowing inside the plurality of heat transfer tubes and air flowing outside the plurality of heat transfer tubes, the heat exchanger comprising: the first auxiliary heat exchange region, the first main heat exchange region, and the third main heat exchange region are disposed windward of the second auxiliary heat exchange region, the second main heat exchange region, and the fourth main heat exchange region, respectively, in the flow direction, the auxiliary heat exchanger and the main heat exchanger are configured to cause the refrigerant to flow successively through the first auxiliary heat exchange region, the second auxiliary heat exchange region, the first main heat exchange region, the second main heat exchange region, the fourth main heat exchange region, and the third main heat exchange region when the heat exchanger functions as an evaporator, the main heat exchanger is configured to cause the refrigerant to flow successively through the first main heat exchange region, the second main heat exchange region, the fifth main heat exchange region, the sixth main heat exchange region, the fourth main heat exchange region, and the third main heat exchange region when the heat exchanger functions as the evaporator.
The closest prior art reference is: Sakamaki (JP 2015055415 A):

However, Sakamaki does not disclose the first auxiliary heat exchange region, the first main heat exchange region, and the third main heat exchange region are disposed windward of the second auxiliary heat exchange region, the second main heat 
Further, there appears to be no reason to modify the apparatus of Sakamaki to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763